DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Status of Claims
Claim 1 has been amended. Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are cancelled. Claim 21 is new. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3, 9, 11, 17 and 19 under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016, hereinafter “US’016”) have been withdrawn in view of the amendment.
The rejections of Claims 5, 7, 13 and 15 under 35 U.S.C. 103 as being obvious over US’016 (US 2010/0233016, hereinafter “US’016”), as applied to claim 1 above, and further in view of US’844 (US 2012/0091844, hereinafter “US’844”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over CN’940 (CN 104252940, hereinafter “CN’940”).
Regarding claims 1, 3, 5, 7 and 21, CN’940 teaches a magnet comprising 3-9 wt% Pr, 20-29 wt% Nd, 0.1-5 wt% Dy, 0.94-0.98 wt% B, 0.3-3 wt% Co, 0.1-0.3 wt% Cu, 0.08-0.3 wt% Ga, 0.006-0.049 wt% Mn, 510-1290 ppm O, and the balance is Fe ([0004] to [0007]), which overlaps the recited composition in claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference to meet the recited composition in claim 1. See MPEP 2144.05 I. CN’940 discloses an example that contains 30 wt% R (Table 1, Example 6), which meets the recited amount of R in claim 1.

Regarding claim 19, CN’940 discloses an example containing 8.976 at% Nd, 1.83 at% Dy, 2.48 at% Pr, 5.75 at% B, 77.22 at% Fe, 0.88 at% Co, (the mass% of Example 6 disclosed in Table 1 and Table 5 is converted to at% by the Examiner). 14B/(Fe+Co)=1.03, which is close to the recited ratio in claim 19. Thus the recited ratio is a prima facie case of obviousness over CN’940. See MPEP 2144.05 I. 
Response to Arguments
Applicant’s arguments dated 12/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/           Primary Examiner, Art Unit 1733